Citation Nr: 1618272	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-operative residuals of lumbar spine disorder as secondary to service-connected post-operative bilateral knee disability.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service for an acquired mental disorder, to include cognitive disorder NOS, to include as due to a service-connected disability.

4. Entitlement to service connection for an acquired mental disorder, to include depressive disorder NOS, and to include as due to a service-connected disability.

5. Entitlement to service connection for seizure disorder, to include as due to a service-connected disability.

6. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

7. Entitlement to an effective date earlier than November 1, 2010 for entitlement to service connection for tinnitus.

8. Entitlement to an effective date earlier than November 1, 2010 for entitlement to service connection for left ear hearing loss.

9. Entitlement to an initial rating higher than 10 percent for tinnitus.

10. Entitlement to an initial compensable rating for left ear hearing loss.

11. Entitlement to an increased rating for right knee disability, currently evaluated as 10 percent disabling.

12. Entitlement to an increased rating for left knee disability, currently evaluated as 10 percent disabling.

13. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. A September 2012 rating decision reopened the Veteran's claim and granted service connection for tinnitus and left ear hearing loss and assigned initial ratings of 10 percent and noncompensable, respectively, effective in November 2010. It also continued the 10-percent ratings for the bilateral knee disability; denied entitlement to a TDIU; denied entitlement to service connection for low back, seizure disorder, depressive disorder, and diabetes mellitus; and, denied a reopening of the right ear hearing loss claim. In a separate Statement of the Case (SOC), a decision review officer (DRO) denied entitlement to an earlier effective date for tinnitus and left ear hearing loss. The Veteran perfected separate appeals of those determinations.

The Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to a rating higher than 10 percent for bilateral knee disability and a TDIU; and, except for the diabetes mellitus and right ear hearing loss claims, all of the service connection claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2007 rating decision denied entitlement to service connection for right ear hearing loss, as the Veteran's hearing loss did not rise to the level of disabling.

2. The Veteran did not submit a notice of disagreement with the September 2007 rating decision or submit additional evidence within one year of the decision.

3. The evidence added to the record since the September 2007 rating decision is new but does not raise a reasonable possibility of proving the claim.

4. VA received the Veteran's application to reopen the tinnitus claim on November 1, 2010.

5. VA received the Veteran's application to reopen the hearing loss claim on November 1, 2010.

6. Current diabetes has not been demonstrated.

7. Right ear hearing loss disability as defined by VA regulations has not been demonstrated.

8. The Veteran's service-connected bilateral tinnitus is assigned a 10-percent rating, the maximum schedular rating authorized by law.

9. The left ear hearing loss manifests at Level I.


CONCLUSIONS OF LAW

1. The September 2007 rating decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2. New and material evidence to reopen a claim of entitlement to service connection for right ear hearing loss has been received. The claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for an effective date earlier than November 1, 2010, for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400(r) (2015).

4. The criteria for an effective date earlier than November 1, 2010, for entitlement to service connection for hearing loss have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400(r).

5. The requirements for entitlement to service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

6. The requirements for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2015).

7. The requirements for an evaluation higher than 10 percent for tinnitus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.87, DC 6260 (2015).

8. The requirements for an initial compensable evaluation for left ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.86, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for tinnitus and left ear hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As concerns the right ear hearing loss service connection, tinnitus, and hearing loss rating claims, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the September 2012 rating decision, via a letter dated in April 2011, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); VAOPGCPREC 6-2014 (Nov. 2014); 38 C.F.R. § 3.159(b)(1); but see Kent v. Nicholson, 20 Vet. App. 1 (2006). Further, neither the Veteran nor his representative has asserted any notice error or prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Board notes the Veteran's attorney's assertions that the examinations conducted were inadequate, and that VA has not met its full duty to assist the Veteran. The Board rejects those assertions, however, as they apply to the tinnitus and hearing loss claims addressed later in this decision. The tinnitus rating is assigned as a matter of law, see Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court Of Appeals For Veterans Claims (Court) held that audiometric testing in sound controlled rooms is adequate testing grounds for rating purposes. Thus, no additional action in this regard is warranted. See id. (noting that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination). Further, hearing loss ratings are mechanically assigned. See Lendenman v. Principi, 3 Vet. App. 345 (1992). Hence, in the absence of evidence of defective equipment, there is no factual basis for another examination. The Board does, nonetheless, address in the remand below, the prospect that the Veteran's hearing loss has increased in severity.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159(c). Thus, the Board may address the merits of the claims without prejudice to the Veteran.



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes and organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).   
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus

An entry in the service treatment records dated in May 1996 notes that it was for a follow-up for hypoglycemia, and that the Veteran had reported that his sister was a diabetic. Laboratory test results were negative for diabetes, and the examiner noted an assessment of possible alcohol dependency and rule out hypoglycemia. The Veteran was returned to full duty. This workup and assessment were part of the Veteran's administrative discharge process.

VA outpatient records dated in July 2010 note that a diabetic screen was positive, the Veteran was a diabetic, and diabetes mellitus was included in his problem areas. A September 2010 entry was similar; but subsequent entries noted that the Veteran was not a diabetic.  The March 2011 VA general examination report reflects that the Veteran's urine glucose was negative, and neither hypoglycemia nor diabetes mellitus was included among the Veteran's diagnoses. The Veteran's counsel acknowledged that the Veteran was not diagnosed with diabetes.

In the absence of a diagnosed diabetes mellitus disorder, the first requirement for service connection, an injury or disease, is not met. Thus, the Board is constrained to find that the preponderance of evidence is against the claim on both a presumptive and direct basis. 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Background of Initial Claim

In 2006, VA received the Veteran's claim for VA compensation due to hearing loss. In a September 2007 rating decision the RO considered the report of examination for the Veteran's service discharge that noting that hearing in the right ear was normal.  A May 2007 VA hearing clinic entry noted that the Veteran's responses on the audio examination were inconsistent, and that he failed to report for a repeat examination.  Hence, the September 2007 rating decision denied the claim.  A letter, also dated in September 2007, informed the Veteran of the decision and of his right to appeal.  The Veteran did not appeal the decision or submit additional evidence within one year.  Hence, the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156, 20.302. VA received the Veteran's application to reopen the claim in November 2010.

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

It is not clear if the RO reopened the claim and then denied it on the merits. Nonetheless, the Board has the jurisdictional responsibility to consider whether it was proper to reopen it.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

The evidence added to the record since the September 2007 rating decision includes the Veteran's VA treatment records and the results of a VA examination.  A January 2012 VA audio examination report reflects that the right ear manifested as follows: 500 Hertz (Hz), 10 decibels (db); 1000 Hz, 15 db; 2000 Hz, 15 db; 3000 Hz, 30 db; and, 4000 Hz, 35 db. Speech discrimination was 98 percent.  The examiner did not render a nexus opinion because the Veteran's claims file was not available at the time of the examination. Following a review of the claims file, in a May 2012 addendum, the examiner noted that, although the separation hearing test, as compared to the test at entry into service, showed a significant threshold shift in right ear hearing, the Veteran's hearing was in fact normal at separation. There is no evidence that a right ear hearing loss manifested within one year of separation from service.  At the January 2012 VA examination, as set forth above, the right ear manifested with a mild hearing loss at two auditory thresholds, 3000 and 4000 Hz.  Hence, new and material evidence was added to the record, as the right ear manifested with normal hearing in 2007.  Thus, the claim is reopened. 38 C.F.R. § 3.156.

When considered on the merits, however, the right ear claim still must be denied, as the objective evidence on clinical examination, as noted at the January 2012 examination, shows that the right ear manifested at less than 40 db at all of the auditory thresholds, and at 26 db or higher at only two, whereas three are required.  38 C.F.R. § 3.385.  Hence, the Board is constrained to find the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Earlier Effective Date for Service Connection

Legal Requirements

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(a), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of an informal claim.  Id.

Discussion

The Veteran's attorney presented no specific assertion or basis on which the Veteran claims entitlement to an earlier effective date. There is no dispute that VA received the Veteran's application to reopen the tinnitus and hearing loss claims on November 1, 2010. Hence, that is the earliest effective date allowable. 38 C.F.R. § 3.400(r). Thus, the effective date for entitlement to service connection for tinnitus and right ear hearing loss was assigned in accordance with applicable law.


Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found as concerns the severity of the disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).



Tinnitus

The Veteran's Notice of Disagreement (NOD) did not assert any specific basis on which a higher rating was sought.  Recurrent tinnitus warrants a 10-percent rating. 38 C.F.R. § 4.87, DC 6260.  Only a single evaluation is to be assigned for recurrent tinnitus, no matter whether the sound is perceived in one ear, both ears, or in the head. Id. The 10-percent evaluation assigned in this case is the maximum schedular evaluation available for tinnitus.  Smith, 451 F.3d 1344 (affirming VA's interpretation that one 10-percent rating is warranted for tinnitus).  There is no legal basis upon which to award a schedular rating in excess of 10-percent.  Although he has been assigned the maximum schedular amount, he still can be considered for a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  That is addressed below.

Left Ear Hearing Loss

Evaluations of defective hearing range from non-compensable to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman, 3 Vet. App. 345.

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Discussion

The January 2012 audio examination report reflects that the Veteran reported that his left ear hearing loss did not impact the ordinary conditions of his daily life.  He reported further he had difficulty understanding his wife and understanding speech at times, especially when in the presence of background noise.  He stated that people had to call his name to get his attention before speaking to him.

The objective test results showed the left ear to manifest as follows: 1000 Hz, 15 db; 2000 Hz, 20 db; 3000 Hz, 20 db; and, 4000 Hz, 40 db, for an average of 23.75. Speech discrimination was 98 percent. Acoustic immittance was normal, whereas ipsilateral and contralateral acoustic reflexes were abnormal. The examiner did not indicate the presence of an ear abnormality that required further follow-up, and the examiner noted that the results were valid for rating purposes.

The auditory threshold results show that the Veteran's left ear manifested at Level I. 38 C.F.R. § 4.85, Table VI. Where only one ear is service connected, the nonservice-connected ear is assigned Level I. Level I for both ears intersect at the noncompensable rate. 38 C.F.R. § 4.85, DC 6100, Table VII.

As noted earlier, the Veteran is entitled to a staged rating for any part of the initial rating period on appeal where his hearing loss disability manifested at a more severe rate. The evidence of record reflects that the left ear hearing loss has not approximated the criteria for a compensable rating at any time since the effective date of service connection.  Hence, there is no factual basis for a staged rating.

As concerns occupational impairment, the examination report reflects that neither tinnitus nor left ear hearing loss cause any occupational impairment.  Further, the mental examination reports note that the Veteran is unemployed primarily due to low back and seizure disorder disabilities.

Extraschedular Consideration

The Board does not have the authority to grant an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  It does have jurisdiction to address the issue if it is related to the issue on appeal and has been raised by the appellant or implicated by the evidence. See Brannon v. West, 12 Vet. App. 32, 35 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993). The Board also has the authority to review a determination by the AOJ that referral for extraschedular consideration is not appropriate. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board has also considered whether the Veteran is entitled to higher ratings on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards. See 38 C.F.R. § 3.321(b). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular scheduler standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the 

rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular evaluation.


Discussion

The Veteran described the tinnitus as "ringing" or "bees buzzing." He reported difficulty falling asleep due to the tinnitus; and, that the tinnitus was always present and made him feel "antsy" throughout the day. The ringing or buzzing the Veteran described is specifically contemplated by the schedular rating criteria, see DC 6260, but his reported feeling "antsy" is not. As noted earlier, the Veteran reported that his left ear hearing loss did not impact his ordinary conditions of daily life.

To the extent that the schedular rating criteria do not contemplate the Veteran's reported impact of his tinnitus and left ear hearing loss, the preponderance of the evidence in the claims file reflects that neither has had a marked impact on the Veteran's employment nor resulted in frequent hospitalization.  Hence, the Board finds that neither, nor both when the combined effects are considered, manifest with an exceptional disability picture. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  In the absence of an exceptional disability picture, there is no basis for referral for higher ratings on an extraschedular basis. 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  



ORDER

Entitlement to service connection for diabetes mellitus is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss. The appeal is granted solely to that extent.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an effective date earlier than November 1, 2010 for entitlement to service connection for tinnitus is denied.

Entitlement to an effective date earlier than November 1, 2010 for entitlement to service connection for left ear hearing loss is denied.

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for left ear hearing loss is denied.


REMAND

Several examination reports of record note that the Veteran receives Social Security disability benefits. There is no indication in the claims file that the AOJ inquired of the Social Security Administration (SSA) as to whether any records associated with the award of those benefits are extant. Once VA is put on notice that the Veteran is in receipt of such benefits, VA has a duty to obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992). Hence, the AOJ ascertain if any records are still available.

After VA received his claim, the Veteran provided VA Forms 21-4142 that authorized VA to obtain related treatment records from a Vivian Hospital, St. Francis Hospital, and a Dr. J.S. There is no documentation in the claims file that the AOJ contacted either to seek records related to the Veteran. On all of his VCAA notice responses, the Veteran indicated that he had no further evidence, provided that the records he identified and requested were obtained.

The Board deems the Veteran's appeal of his left hearing loss rating as an assertion that the disability had worsened.

The November 2010 joints examination report reflects that the Veteran reported monthly flare-ups of his bilateral knee disability, and that he had additional functional impairment during those flare-ups. See DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44   (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time"). The examiner, however, did not comment on the effect of flare-ups on the Veteran's bilateral knee disability, and also did not comment on whether pain could significantly limit functional ability during flare-ups when the joints are used repeatedly over a period of time. Thus, remand is necessary to obtain further clarification.

A June 2011 spine examination report reflects that the examiner opined that the Veteran's lumbar spine disability was not caused by the Veteran's bilateral knee disability. The examiner did not, however, opine on whether the bilateral knee disability aggravates-that is chronically worsens the lumbar spine disability. See Allen v. Brown, 7 Vet. App. 439 (1995). Thus, a remand is required so clarification of the examiner's opinion may be obtained.

Prior to the certification of the appeal to the Board by the AOJ, the Veteran asserted that his depression was due to his service-connected left ear hearing loss, and submitted medical literature in support.

A March 2012 addendum to a mental examination report reflects that the examiner opined that none of the Veteran's diagnosed acquired mental disorders was due to the bilateral knee disability.  The examiner did not opine on whether the bilateral knee disability aggravates-that is chronically worsens either diagnosed mental disorder. See id. The Board also notes that additional medical input is needed on whether the Veteran's excessive drinking noted in the service treatment records was indication of the onset of an acquired mental disorder.

In as much as there are outstanding claims, the claim for a TDIU is intertwined with them. Hence, it is also remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain current releases from the Veteran and seek any treatment records from the entities and provider he named early in the development of his claims.

2.  Obtain the decisions pertinent to the Veteran's receipt of Social Security disability benefits as well as the medical records relied upon concerning that award. 

3.  If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

3. After the above is complete, regardless of whether additional records are obtained, arrange and audio examination of the Veteran to ascertain the current severity of his left ear hearing loss.

4. Send the claims file to the examiner who conducted the June 2011 spine examination.  Ask the examiner to opine if there is at least a 50-percent probability that the service-connected bilateral knee disability aggravates-that is, chronically worsens the lumbar spine disability? Please provide a full explanation for any opinion rendered.

In the event the examiner who conducted the June 2011 spine examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise that the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

4. Send the claims file to the examiner who conducted the November 2010 joints examination.  The examiner should review the examination report and any associated notes and comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate the functional impact of the weekly flare-ups the Veteran reported at the June 2011 examination.  Any additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner shall also conduct an examination of the Veteran to determine the current severity of the bilateral knee disability. In addition to testing for functional impairment on repetitive use, the examiner should provide similar information on additional functional impairment if the Veteran reports current flare-ups.

5. The AOJ shall arrange a mental examination by an appropriate examiner.  Ask the examiner to opine whether there is at least a 50-percent probability that the alcohol consumption episode noted in the service treatment records in June 1996, or other in-service events, indicated the onset of depression?

The Veteran's lay reports that the time required to discharge him from active service delayed his ability to be with his father during his terminal illness caused depression are competent and must be considered.  Please provide a full explanation for any opinion rendered.

If the answer to the above question is, No, is there at least a 50-percent probability that either of the currently diagnosed acquired mental disorders, to include depression, is caused by the left ear hearing loss or tinnitus, or both; or, the chronic bilateral knee pain?  If the answer is, No, is there at least a 50-percent probability that the left ear hearing loss, the tinnitus, or chronic bilateral knee pain, or all, aggravates-that is, chronically worsens either of the currently diagnosed acquired mental disorders, to include depression?

Advised the examiner that the medical literature submitted by the Veteran must be considered in arriving at an opinion.  A full explanation for any opinion rendered must be provided.

6. If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


